         Case 4:19-cv-11093-TSH Document 127 Filed 09/07/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT

                          DISTRICT OF MASSACHUSETTS




PAUL JONES,

                       Plaintiff,
                                                Civil Action No. 4:19-cv-11093-TSH
v.

MONTACHUSETTS REGIONAL
TRANSIT AURTHORITY et al

                       Defendants.



                                         EXHIBITS



     1. Plaintiff files this notice to the court of exhibits file with plaintiffs:

        A. Opposition to Defendants Motion for Summary Judgement,

        B. Plaintiffs Counter to Defendants 56.1 Statements of Material Facts,

        C. Plaintiffs 56.1 Statements of Material Facts,

        D. Plaintiff Affidavit

        E. 15 Exhibit to Plaintiff Opposition to Defendants Motion for Summary

            Judgement , exhibits 11, 13,15 and 19 is not included.
     Case 4:19-cv-11093-TSH Document 127 Filed 09/07/21 Page 2 of 2




                             CERTIFICATE OF SERVICE



I, Paul Jones the plaintiff certify that the above document was filed and that it will

be sent electronically and by First class mail to counsel of record.



Respectfully Submitted

Paul Jones /s/ Paul Jones                                 September 5, 2021
572 Park Street
Stoughton, Ma02072
617-939-5417
 Pj22765@gmail.com

Mark R. Reich (BBO# 553212)
Deborah I. Ecker (BBO# 554623)
KP Law, P.C. 101 Arch Street, 12th Floor
Boston, MA 02110-1109
decker@k-plaw.com,
  mreich@k-plaw.com
 (617) 556-0007
